PER CURIAM.
The newly-discovered evidence, which is based upon tlie letter of Mr. Wayland of October 4, 1889, to tlie defendant in error (of the existence of which we have no doubt), is not sufficient to induce this court to grant the application, in view of the history of the process patent as disclosed in the record. The letter does not substantially assist to change the conclusion that the process patent for the invention of Shipley was always owned by McGill as his own property. The application is denied.